•Mr. Justice Goedon
delivered the opinion of the court, February 26, 1884.
The plaintiffs below, defendants in error, on the 16th of March, 1883, filed two several claims under the Mechanics’ Lien Act, for the price of certain work and materials furnished to the contractors of the Girard Point Storage Co., to be used for and about the erection and equipment of two of its storehouses, or grain elevators, situated near Girard Point, in the city of Philadelphia, known as elevators A. and B. About the accuracy of the description of the buildings and the appurtenant curtilages there seems to be no dispute ; the ground on which the defendant resists this claim of the plaintiffs, appears in the affidavit of defence to the scire facias issued upon the said claim, and which the court below adjudged to be insufficient, and thereupon entered judgment for the plaintiffs. The following copy exhibits the material part of that affidavit: “Said company was incorporated on the 21st of February, 1881, ‘ to elevate, store, handle, and transfer grain; to do a general storage business in all kinds of merchandise; to transfer merchandise from vessels to cars, and from cars to vessels, and to construct or otherwise provide elevators, wharves, warehouses, docks, telegraph lines, railway tracks, locomotives, ears, lighters, tugs, and such other appliances as it may deem necessary or desirable for the transaction of its business; to issue elevator, storage and warehouse receipts; to advance money thereon, and to acquire, hold and convey such real and personal estate as is or may be necessary for the purpose of its organization, and for all such purposes to be vested with all the powers- grahted by the Act of April 29, 1874, providing for the incorporation and regulation of certain corporations and the several supplements,’ as is specifically set forth in pamphlet laws of 1881, 230. Deponent saith that the ground described in said claims is part of a larger piece comprising one hundred and thirty acres acquired by the said corporation for the execution of its franchise, and that the buildings referred to in said claim with others were erected on said ground as an integral part of the corporate property, without which the corporate franchise could not be successfully maintained, and *251for that reason neither is subject to the lien of the claims herein before referred to.”
From the facts here stated it is argued that the Girard Point Storage Company is in the nature of a public corporation, and that the general public has such an interest in its works as to protect it from the encumbrance of a mechanic’s lien. It cannot be denied but that if this corporation bears the character here claimed for it, it cannot be thus disturbed. The material question then is, what rights have the public in and upon this property other than what it would have did that property belong to a private individual or to an unincorporated partnership? We understand very clearly and distinctly the relation of a turnpike road, canal, and railroad to the public. The people of the Commonwealth have the right of way over them, which right, when occasion requires, may be exercised regardless of the will of the corporations owning them. They are highways, and the companies operating them have the right of eminent domain conferred upon them only because of this direct interest which the public has in these methods of transit. But in the works of the corporation defendant the community at large has no other or further interest than it has in the storehouses of private individuals. It may receive the grain of one person and refuse that of another, or it may, at its own will, suspend operations and shut out the public altogether. Its organization is all that it has received from the public, beyond this the public has no special interest in it, and when this organization disappears there is nothing left of a public character, or anything over which the Commonwealth has control. Very different is the case of a turnpike, a canal or railroad, which remains for the common use after the corporation which built it is dissolved, and which the State may take possession of for the public welfare. Mr. Chief Justice Thompson, in the case of Foster v. Fowler, 10 P. F. S., 27, has shown very clearly the distinction between those corporations in which the public is directly interested, and those in which it has only an indirect interest; among the latter he mentions manufacturing, coal and iron companies, and he adds, that as against such as these liens are enforceable. But we cannot understand why a company organized for the shifting and storage of grain should occupy, in this respect, a position superior to those thus mentioned. All are alike established for private purposes, and by them the public is at best but incidentally benefited. If, however, the property and buildings, of every person and association whose trade or business in any degree advanced the common welfare, were exempt from the ordinary forms of lien and execution, the collection of debts would soon become so tedious and expensive that, *252in most instances, their abandonment would be the better policy.
Nor can we understand how the case of Munn v. Illinois, 4 Otto, 113, can affect the case in hand. The question there involved not the rights of a corporation but those of a private person,'and the principle involved in the ruling of the Supreme Court of the United States was that where the owner of such property as a warehouse, devotes it to a use in which the public has an interest, he, in effect, grants to the public an interest in such use, and must, therefore, to the extent thereof, submit to be controlled by the public for the common good as long as he maintains that use, but he may, at any time, withdraw this implied grant by discontinuing the business from which it arises. But it certainly does not follow that because' of this public interest, the property of a private person is made public property, or even quasi public property, or that it is therefore exempted from ordinary execution process.
But the learned counsel for the defendant further contends, that if this property is at all subject to a mechanic’s lien, the claim should have been filed against the entire property, and should not have been confined to the particular buildings for which the work and materials were furnished. This, however, is not the view taken of the mechanic’s lien law by this court, as will appear by reference to the cases of Nelson v. Campbell, 4 Casey, 156, and Parrish and Hazzard’s App.,2 Norr., 111. Nor do we believe that a lien so general in its character as to embrace many separate buildings and a hundred and thirty . acres of ground, could be sustained. If it is in fact true, that all this is but the proper curtilage of the buildings against which the lien is filed, then will that lien cover it. But a question of this kind cannot be tried on the scire facias, it is rather determinable by commissioners who, for that purpose, may be appointed by the court below before a sale of the premises.
The judgments are affirmed.